Citation Nr: 9910397	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  95-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
psychoneurosis with gastrointestinal symptoms and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from February 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio.  

In the veteran's notice of disagreement, received in 
September 1994, the veteran, in essence, asserted claims of 
entitlement to service connection for right foot and left 
hand disabilities, as well as for hearing loss.  In addition, 
a VA outpatient treatment record, dated in March 1994, 
indicates that the veteran expressed interest in asserting a 
claim of service connection for impaired hearing.  The 
transcript of the veteran's personal hearing, held before a 
hearing officer at the RO in July 1995, at page 10, reflects 
that the veteran desired to reopen his claim for Paget's 
disease.  These issues were not developed for appellate 
review, and are referred to the RO for appropriate action.  

The appeal was previously remanded by the Board in February 
1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The psychiatric aspect is the dominant component of the 
veteran's service-connected psychoneurosis with 
gastrointestinal symptoms and anxiety.

3.  The veteran's psychoneurosis with gastrointestinal 
symptoms and anxiety is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
intrusive thoughts, exaggerated startle response, and sleep 
disturbance, reflective of considerable social and industrial 
impairment.

4.  Occupational and social impairment with deficiencies in 
most areas with symptoms of suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientations, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; inability to establish and maintain 
effective relationships; or severe social and industrial 
impairment are not demonstrated.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for psychoneurosis 
with gastrointestinal symptoms and anxiety have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1,  
4.2, 4.10, 4.126(d), 4.132, Diagnostic Code 9502, Note (2) 
prior to November 7, 1996; 4.130, Diagnostic Code 9413 (from 
November 7, 1996) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and, thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The veteran has been afforded VA examinations and 
a personal hearing, and treatment records have been obtained.  
The Board is satisfied that all necessary assistance has been 
provided regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The report of an August 1993 VA psychiatric examination 
reflects that the veteran reported having had a nervous 
stomach for many years.  He exhibited some short-term memory 
problems.  He interpreted proverbs well with the exception of 
one that he was quite concrete on.  His judgment of practical 
situations was vague, although fundamentally okay.  He 
reported dreams of his service experiences and indicated that 
he used to take cover when near a backfiring vehicle and that 
he avoided the Fourth of July.  A history of a stroke in 1968 
was noted with the veteran's wife reporting that his memory 
had not been the same since.  Gastrointestinal symptoms were 
reported to occur approximately twice per week, especially 
after spicy or greasy foods.  The diagnoses included organic 
brain syndrome with diminished memory leaving the veteran 
undefended against post-traumatic stress disorder (PTSD) with 
symptoms of intrusive thoughts, exaggerated startle response, 
and sleep disturbance.  The examiner noted that the veteran 
had well defended against these through the years until the 
episode in 1968.  However, he continued to have a high level 
of anxiety with gastrointestinal and psychophysiologic 
reaction.  The examiner commented that the veteran was 
permanently and totally disabled largely in response to the 
episode in 1968 and his diminished memory.  It was noted that 
he had continued to function until 1981 as a minister.  

During the veteran's personal hearing in July 1995, he 
testified regarding stomach problems he experienced as well 
as sleep disturbance.  He indicated some problems with memory 
and that he would be nervous.  The Board has considered the 
veteran's testimony, and found it to be credible for purposes 
of this determination.  The veteran, as a layperson, is 
qualified to report his symptoms as he did during the various 
examinations afforded him.  However, the Board accords 
greater probative weight to the interpretation of those 
symptoms by medical personnel, as indicated on the various 
examination reports since the veteran, as a layperson, is not 
qualified to associate symptoms with any specific medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App.492, 494-5 
(1992).

The report of a November 1997 VA gastrointestinal examination 
reflects that the veteran's claims file was not available for 
review.  On examination the abdomen was soft, nondistended, 
and he had normal active bowel sounds.  The stool was guaiac-
negative.  Medications were reported to include Gaviscon, 
Maalox, and Pepto-Bismol.  An October 1997 CT scan was 
referred to.  The report of this reflects that the veteran's 
gastrointestinal tract was normal.  The diagnoses included 
that it was important for the claims file to be reviewed.

The report of an October 1997 VA psychiatric examination, and 
addendum thereto, reflects that the claims file was reviewed 
prior to providing the addendum.  The veteran reported 
memories and dreams about the war and indicated that loud 
noises startled him.  On mental status examination the 
veteran was mildly anxious but not very depressed.  He tended 
to be rather tangential and circumstantial about asking 
questions.  His memory was not too good.  He did remember 2 
out of 3 items after three minutes.  He was unable to do 
serial 7 calculations.  He was aware of the current 
President, but not the immediately preceding President.  
There was no evidence of psychotic thought, mood or 
perceptual disorder, and he was basically oriented and alert.  
He was not suicidal or homicidal.  Judgment and insight were 
fairly impaired.  The examiner believed that the veteran had 
PTSD and mild dementia.  The global assessment of functioning 
(GAF) was indicated to be 55.

The report of a February 1998 VA gastrointestinal examination 
reflects that the veteran's claims file was available for 
review.  The veteran reported occasional nausea and vomiting 
with a bitter taste in his mouth.  On examination, the 
veteran stood 5 feet 7 inches tall and weighed 180 pounds.  
He was alert, oriented, and cooperative.  He was able to see, 
hear, speak, and understand appropriately for the 
examination.  The examiner did not believe any additional X-
rays or studies were indicated based on the review of the 
claims file.  There were no physical signs of anemia on 
examination.  Bowel sounds were active.  There was no rebound 
tenderness.  There was some epigastric and infraumbilical 
discomfort on palpation with rebound.  The diagnosis was 
upper gastrointestinal acid reflux based on history.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52, 695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See De 
Sousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, in 
Rhodan v. West, 12 Vet. App. 55 (1998), it was held that the 
new rating criteria regarding mental disorders could not have 
retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected psychoneurosis with 
gastrointestinal symptoms and anxiety under the old criteria 
both prior to and from November 7, 1996, and under the new 
criteria as well from November 7, 1996.

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic 
Codes 9500-9511, note (2), provided that when two diagnoses, 
one organic and the other psychological or psychoneurotic, 
are presented covering the organic and psychiatric aspects of 
a single disability entity, only one percentage evaluation 
will be assigned under the appropriate diagnostic code 
determined by the rating board to represent the major degree 
of disability.  From November 7, 1996, 38 C.F.R. § 4.126(d) 
provides that when a single disability has been diagnosed 
both as a physical condition and as a mental disorder, the 
rating agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  

The veteran's gastrointestinal complaints have been evaluated 
under the provisions of Diagnostic Code 7346 of the Rating 
Schedule.  Diagnostic Code 7346 provides that with two or 
more of the symptoms for the 30 percent evaluation of less 
severity, a 10 percent evaluation is warranted.  Where there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, a 30 percent evaluation is warranted.  Where there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health, a 60 
percent evaluation is warranted.

A review of the evidence of record does not indicate that the 
veteran experiences symptomatology which more nearly 
approximate the criteria for a 60 percent evaluation under 
Diagnostic Code 7346.  Although the veteran testified 
concerning weight loss, the report of the February 1998 VA 
gastrointestinal examination reflects that he was 5 feet 7 
inches tall and weighed 180 pounds and did not indicate any 
gastrointestinal symptom combination that was productive of 
severe impairment of health.  Therefore, the veteran's 
dominant (more disabling) aspect of the condition is the 
psychiatric aspect and his condition is, accordingly, 
evaluated under the psychiatric criteria.

Under 38 C.F.R. § 4.132, Diagnostic Code 9502 (prior to 
November 7, 1996) a 50 percent rating is for consideration 
where the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced, so as to result in considerable industrial 
impairment.  A 70 percent rating is applicable where the 
ability to establish and maintain effective or favorable 
social relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

Although the veteran does have substantial disability 
attributable to organic brain syndrome with diminished 
memory, the August 1993 examination characterized the 
veteran's anxiety level as high.  The most recent examination 
assigned the veteran a GAF of 55.  The Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. reflects that 
a GAF score of 51 to 60 reflects moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning such as conflicts with peer or co-workers.  With 
consideration of the symptomatology reported by the veteran 
and his preoccupation with his war experiences, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the symptoms associated with the veteran's 
service-connected psychoneurosis with gastrointestinal 
symptoms and anxiety more nearly approximate the criteria for 
a 50 percent evaluation based on considerable impairment.  In 
resolving all doubt in the veteran's behalf, a 50 percent 
evaluation is warranted based on considerable impairment.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7.

In order to be assigned a 70 percent evaluation under 
Diagnostic Code 9413 subsequent to November 7, 1996, there 
must be occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations,  
judgment, thinking, or mood, due to such symptoms as:  
Suicidal ideation; obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish and maintain effective relationships.  
The evidence does not indicate that the veteran has suicidal 
ideation or obsessional rituals.  The reports of examinations 
indicate that he is not suicidal.  Nor is it shown that his 
speech is intermittently illogical, obscure, or irrelevant.  
Near continuous panic or depression has not been reported or 
demonstrated, noting that the veteran has not been found to 
be depressed on examination.  Spatial disorientation has not 
been demonstrated, noting that he has been found to be 
oriented on psychiatric as well as gastrointestinal 
examination.  Neither is neglect of personal appearance and 
hygiene shown or inability to establish and maintain 
effective relationships.  The veteran has reported a marriage 
in excess of 50 years and the most recent psychiatric 
examination report reflects that the examiner believed that 
the veteran was probably able to get along quite well with 
other people.  With consideration of the above, as well as 
the GAF of 55 and no competent medical evidence that 
indicates that the veteran's symptoms associated with his 
psychoneurosis are severe, a preponderance of the evidence is 
against an evaluation greater than the 50 percent granted 
herein under either the criteria in effect prior to or from 
November 7, 1996.


ORDER

An increased rating of 50 percent for psychoneurosis with 
gastrointestinal symptoms and anxiety is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

